Lehman, J. (concurring).
I think that- under the authority of Evertson v. National Bank of Newport, 66 N. Y. 14, the. coupons of a negotiable bond must also be held to be negotiable. “ The fact that they are declared to be for interest upon bonds specified by their numbers, does not destroy their negotiability when separated from the bond, or impair the title of one purchasing from another without production of the bond.” Evertson v. National Bank of Newport, supra, 18. This case is cited without qualification in McClelland v. Norfolk Southern Railroad Co., 110 N. Y. 469, but that case points out that the negotiable character of such coupons depends upon the negotiable character of the bond referred to in such coupons. It follows, therefore, that the complaint should allege the issuance and delivery of the bonds and their .general character.
Judgment reversed and new trial ordered, with costs to appellant to abide event.